                    UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF LOUISIANA
                         LAFAYETTE DIVISION

CRYSTAL MCLEMORE ET AL                        CIVIL ACTION NO. 19-cv-0751

VERSUS                                        JUDGE JUNEAU

MARK GARBER ET AL                             MAGISTRATE JUDGE
                                              WHITEHURST


                                JUDGMENT

      For the reasons assigned in the Report and Recommendation of the Magistrate

Judge previously filed herein, and having thoroughly reviewed the record, including

the lack of written objections filed, and concurring with the findings of the

Magistrate Judge under the applicable law;

      IT IS ORDERED that the Rule 12(b)(6) Motion to Dismiss filed by

defendant Dr. Thomas Voitier, II [Doc. 88] is GRANTED in its entirety, and all

claims against Dr. Voitier are DENIED AND DISMISSED WITH PREJUDICE.

     THUS DONE AND SIGNED in Lafayette, Louisiana, on this 24th day of
June, 2021.

                                         ______________________________
                                         MICHAEL J. JUNEAU
                                         UNITED STATES DISTRICT JUDGE
